DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 7-9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US 8,671,570 B2 in view of Lin et al.’ 756 (US 20200340756 A1), Lin US 20180066898 A1 and KAWAMURA et al.  US 2011/0127013 Al.
Re claim 1, Liu et al. teach a heat conducting structure (fig4a), comprising: a heat conducting unit forming a closed chamber (fig 2), wherein the closed chamber has a bottom surface and a top surface disposed opposite to each other (fig 2); 
a first heat conducting layer (243) disposed on the bottom surface (top of 20, fig 4a); a microstructure disposed on the first heat conducting layer (242), wherein the first heat conducting layer is located between the microstructure and the bottom surface (figs, noting in the instant combination the microstructure is a metal microstructure, see below) ; a second heat conducting layer (241) disposed on the metal microstructure; and a working fluid disposed in the closed chamber of the heat conducting unit (col 2).
Liu et al. fail to explicitly teach details of the materials.
Lin et al.’ 756  teach wherein a material of the first heat conducting layer is graphene, wherein a material of the second heat conducting layer is graphene (para 8-17, 21, 28)  to construct the wick layer out of a material known in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the materials as taught by Lin et al.’ 756  in the Liu et al. invention in order to advantageously allow for mass-producible, preferably using a cost-effective process heat sink.
Additionally, It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the a material of the first heat conducting layer is graphene, wherein a material of the second heat conducting layer is graphene for increased heat transfer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.
Liu et al., as modified,  fail to explicitly teach a metal microstructure.
Lin teach a metal microstructure (paras 17-18)  to construct the wick layer out of a material known in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the materials as taught by Lin in the Liu et al., as modified,  invention in order to advantageously allow for the evaporation end and the heat dissipation end of the wick have different hollow sizes and pore size distributions with different gradients, which increase the flow rate of the fluid working medium and accelerate the heat dissipation efficiency.
Additionally, It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the microstructure out of metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.
Liu et al., as modified,  fail to explicitly teach the nanotubes.
 KAWAMURA et al.  teach a third heat conducting layer disposed on the second heat conducting layer, wherein the third heat conducting layer comprises a plurality of nanotubes (28b, para 40, noting the nanotubes are taught to be placed on top multiple layers, fig 2c) to have a top layer of wick with nano particles.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a plurality of nanotubes as taught by KAWAMURA et al.  in the Liu et al., as modified,  invention in order to advantageously allow for a smaller heat pipe to dissipate heat in smaller applications.
Re claim 2, Liu et al. teach  the first heat conducting layer or the second heat conducting layer covers at least a part surface of the microstructure (fig 4A).
Re claim 4, Lin teach the metal microstructure comprises a metal mesh, a metal powder, or a metal particle, or any combination thereof (para 18)  to construct the wick layer out of a material known in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the materials as taught by Lin in the Liu et al., as modified,  invention in order to advantageously allow for the evaporation end and the heat dissipation end of the wick have different hollow sizes and pore size distributions with different gradients, which increase the flow rate of the fluid working medium and accelerate the heat dissipation efficiency.
Re claim 7, Liu et al., as modified, teach the first heat conducting layer, the metal microstructure, the second heat conducting layer and the third heat conducting layer form a stacking structure (see Liu et al. fig 4a), the stacking structure is divided into at least two sections (figs 4a and 4b) along a long-axis direction of the heat conducting unit, the at least two sections comprises a first section and a second section, and materials of the first heat conducting layer, the second heat conducting layer and the third heat conducting layer in the first section are at least partially different from materials of the first heat conducting layer, the second heat conducting layer and the third heat conducting layer in the second section (noting the materials are separate from by being separate units and thus are at least partially different from).  
Re claim 8, Liu et al., as modified, fail to explicitly teach the direction.
KAWAMURA et al. teach axial directions of the nanotubes are perpendicular to a surface of the second heat conducting layer (  fig 2c noting the 28b extends upward and downward relative to the left and right layering of the layers and surface from which they extend) to have a top layer of wick with nano particles.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the direction as taught by KAWAMURA et al.  in the Liu et al., as modified, invention in order to advantageously allow for a smaller heat pipe to dissipate heat in smaller applications.
Re claim 9, Liu et al. teach a fourth heat conducting layer (top 24 fig 4B, noting “the first heat conducting layer, the metal microstructure and the second heat conducting layer” are the bottopm 24 in fig 4A ) disposed on a part of an inner surface of the closed chamber configured without the first heat conducting layer, the metal microstructure and the second heat conducting layer.  
Re claim 19, Liu et al. teach another first heat conducting layer (243 fig 4b) is disposed under the top surface (22 fig 4b)  of the closed chamber, another microstructure fig 4b 242) is disposed under the another first heat conducting layer, another second heat conducting layer (241, fig 4b) is disposed under the another microstructure.
Liu et al., as modified,  fail to explicitly teach details of the microstructure.
Lin teach a another metal microstructure (paras 17-18)  to construct the wick layer out of a material known in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the materials as taught by Lin in the Liu et al., as modified,  invention in order to advantageously allow for the evaporation end and the heat dissipation end of the wick have different hollow sizes and pore size distributions with different gradients, which increase the flow rate of the fluid working medium and accelerate the heat dissipation efficiency.
Additionally, It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the another microstructure out of metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.
Liu et al., as modified,  fail to explicitly teach another third heat conducting layer.
 KAWAMURA et al.  teach another third heat conducting layer is disposed under the another second heat conducting layer (28b, para 40, noting the nanotubes are taught to be placed on top multiple layers, fig 2c) to have an overall top layer of wick with nano particles.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include another third heat conducting layer as taught by KAWAMURA et al.  in the Liu et al., as modified,  invention in order to advantageously allow for a smaller heat pipe to dissipate heat in smaller applications.
Additionally Re claim 19, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include another first heat conducting layer is disposed under the top surface of the closed chamber, another metal microstructure is disposed under the another first heat conducting layer, another second heat conducting layer is disposed under the another metal microstructure, another third heat conducting layer is disposed under the another second heat conducting layer to advantageously allow for the opposing wall to be composed of the same heat dissipation structure as the bottom wall (dee figs 4a and 4b Liu et al. duplicating the layers on the bottom of wall in claim 1 on the top wall) since it has been held that a mere duplication of the essential working parts involves only routine skill in the art. See MPEP 2144.04, section VI, part B.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US 8,671,570 B2 in view of Lin et al.’ 756 (US 20200340756 A1), Lin US 20180066898 A1 and KAWAMURA et al.  US 2011/0127013 Al further in view of Chang US 20070025085 A1. 
Re claim 10, Liu et al. , as modified, fail to explicitly teach a carbon material added into the working fluid .
Chang teach a carbon material added into the working fluid ( para 21) for improving thermal conductivity .
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a carbon material added into the working fluid as taught by Chang  in the Liu et al. , as modified,  invention in order to advantageously allow for a heat sink which is lightweight and has  relatively lower thermal resistance  .
 
 Response to Arguments
Applicant’s arguments, see reply, filed 3/22/2022, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections have been withdrawn. 
Applicant's arguments filed 3/22/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “fractal layers”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant argues that Kawamura fail to teach carbon nanotubes disposed on and therefore the limitations “a third heat conducting layer disposed on the second heat conducting layer”.. The examiner respectfully disagrees. Kawamura CNT are not completely mixed in the copper plating layer. Actually the CNT are mixed in and additionally extending from the surface of the copping layer (figs). Therefore the broad limitation “disposed on” is met by Kawamura. Applicant’s arguments with respect to claim(s) 1 against Valenzuela, Hou, Chang and Rush have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CHEN CN 111426226 A.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/            Examiner, Art Unit 3763